Citation Nr: 0425081	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  He had unverified service in the Marine 
Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, and San Diego, California.

The veteran testified at a Travel Board hearing before the 
undersigned in June 2004.  Subsequent to the hearing, he 
submitted additional medical evidence for consideration in 
June 2004.  He also waived consideration of the evidence by 
the agency of original jurisdiction (AOJ).  As the evidence 
was timely submitted and the veteran has waived AOJ 
consideration in the first instance, the Board will consider 
the evidence in its appellate review.  

The issue of service connection for sinusitis on a de novo 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1961 rating decision, the RO denied 
entitlement to service connection for sinusitis.

2.  Evidence submitted since the May 1961 RO rating decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The competent and probative medical evidence of record 
establishes that the veteran's right ear high frequency 
hearing loss is due, in part, to noise exposure in service.

4.  Tinnitus was not shown during active service and there is 
no objective evidence of a current disability.

CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1961 rating decision 
wherein the RO denied a claim of entitlement to service 
connection for sinusitis, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.159, 3.104(a), 20.1103 
(2003).

2.  The veteran has a hearing loss in the right ear that is 
the result of injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

The amended regulations otherwise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102.  The May 2000 and 
February 2002 claims appeared substantially complete on their 
face.  The veteran has clearly identified the disabilities in 
question and the benefits sought.  Further, he referenced the 
bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2003).



In regard to the sinusitis issue, the question of satisfying 
the notice requirement is moot in that the issue is reopened 
and will be remanded to the RO for further development.  
Likewise, as will be discussed below, no further notice is 
required in regard to the issue of service connection for 
hearing loss in the right ear as service connection is in 
order.  Thus the only remaining issue for discussion is 
entitlement to service connection for tinnitus.

The RO wrote to the veteran in April 2002 and informed him of 
the type of evidence needed to substantiate his claim of 
entitlement to service connection for tinnitus.  The letter 
explained the respective rights and responsibilities under 
the VCAA.  The veteran submitted a statement in April 2002 
wherein he declared that he had no other evidence to submit 
in support of his claim.

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
September 2002 rating decision, July 2003 statement of the 
case, and September 2003 supplemental statement of the case.  
Further, the RO issued a second letter in December 2002 that 
explained the provisions of the VCAA, what evidence was 
needed to substantiate the claim, what the veteran could do 
to support his claim and what VA would do to assist him.  

Finally, the RO wrote to the veteran in August 2003 and again 
advised him of what evidence was needed to substantiate his 
claim.  The letter informed him of the evidence already of 
record, and that unless he had something further to submit, 
no further development of his claim was contemplated.  The 
veteran responded in September 2003 that he had no further 
evidence to submit in support of his service connection 
claim.

In light of the several specific VCAA letters, rating 
decision, SOC and SSOC, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran did 
not identify any records for the RO to obtain on his behalf.  
He did submit both private and VA medical records on his own.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
tinnitus issue on appeal.  By the several VCAA letters the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the April 2002 letter from 
the RO.  




That letter did indicate that the veteran should respond as 
soon as possible, preferably within 30 days, but the veteran 
was given a year to submit any evidence.  Although the 
veteran's claim for service connection for tinnitus was 
denied in September 2002, the SOC was not issued until July 
2003 and then the veteran received a de novo review through 
his election of the Decision Review Officer (DRO) option.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded two VA examinations 
in the development of his claim and he submitted pertinent 
medical evidence from other sources.  Accordingly, additional 
examination of the veteran or another medical opinion is not 
warranted.  In addition, he testified at a Travel Board 
hearing in support of his claim.  The requirements of the 
VCAA have been substantially met by the RO.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, in this case, the initial AOJ decision was made 
after the veteran was given his initial notice.  Therefore, 
that aspect of the Pelegrini II decision is inapplicable to 
this case.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has been afforded numerous opportunities to 
submit additional evidence.  Moreover, he responded on 
several occasions that he had no further evidence to 
submit in support of his claim.

The Board finds that VA has done everything reasonably 
possible to inform and assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.

New and Material Evidence

Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 
(2003).

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

As the veteran filed his application to reopen his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.)  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
CAFC noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans, supra.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Factual Background

The veteran served on active duty from September 1951 to 
September 1953.  He had unverified service in the Marine 
Corps Reserve.  He sought to establish service connection for 
a sinus disorder in February 1961.  


The veteran was granted service connection for a septal 
perforation as a residual of a submucous resection in 
service.  He was denied service connection for sinusitis.  He 
was provided notice of the rating action in May 1961.  He did 
not appeal the denial and the decision became final.

The veteran submitted a request to reopen his claim for 
service connection in May 2000.  

Evidence of record at the time of the May 1961 RO Board 
decision consisted of the veteran's service medical records 
(SMRs) and a VA examination dated in March 1961.

The veteran's February 1951 entrance physical examination is 
negative for any history of sinus problems.  The veteran was 
admitted to a military hospital for treatment in September 
1952.  At the time he gave a history of nasal stuffiness all 
of his life.  

The veteran was found to have a deviated septum.  He 
underwent a submucous resection that same month.  He was 
discharged to duty later that same month.  There were no 
treatment entries reflecting any complaints or findings of 
sinusitis during service.

The veteran's September 1953 separation physical examination 
was negative for any findings related to sinusitis.  He was 
noted to have a large perforation of the nasal septum.  A 
Reserve quadrennial physical examination, dated in September 
1957, noted the septum perforation and a history of 
sinusitis.

The VA examination found no evidence of sinusitis.  X-rays of 
the sinuses at the time were interpreted as negative for any 
evidence of sinusitis.  As such the veteran's claim was 
denied because there was no evidence of sinusitis.

The veteran attempted to reopen his claim in May 2000.  
Evidence associated with the claims file since the May 1961 
rating decision includes an extract of treatment at 
Burlington County Memorial Hospital, dated in June 1977, 
records from LL (initials), DO for the period from December 
1970 to July 1987, statement from JTA-K, MD, dated in January 
2003, records from Kingman Regional Medical Center, dated in 
December 1997, and September 2003, records from TD, III, DO, 
for the period from August 1997 to June 2000 and from October 
2003 to January 2004, VA examination reports dated in 
December 2001, June 2002, February 2003 and April 2003, VA 
treatment records for the period from April 2002 to June 
2004, lay statements from the veteran, and testimony at a 
June 2004 Travel Board hearing.

All of the evidence added to the record is new in that it was 
not of record at the time of the May 1961 rating decision.  

The treatment records from Dr. TD record several diagnoses of 
sinusitis as a current disorder, to include as late as 
January 2004.  Several VA treatment records also contain a 
current diagnosis of sinusitis with some reference to the 
condition as being chronic and over 30 years in duration.  In 
December 2001 the VA examiner said that the veteran had 
chronic sinus disease, without being more specific.  

A long discussion of the evidence is not necessary in this 
case.  The veteran was found to not have sinusitis at the 
time of the prior final denial in May 1961.  The evidence 
added to the record since that time shows multiple diagnoses 
of sinusitis and treatment for the disorder, as recently as 
2004.  

The evidence of record shows a history of sinusitis as 
recorded at the time of the 1957 Reserve physical examination 
and a current diagnosis of a chronic condition.  Thus the 
evidence does create a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim for service connection for sinusitis is 
reopened.  The issue will be remanded to the RO for further 
development.


Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Where a veteran served continuously for 90 days or more 
during a period of war (or peacetime service after December 
31, 1946), and hearing loss becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).

Hearing Loss and Tinnitus

The veteran's military occupational specialty is listed on 
his DD 214 as an aircraft engine mechanic.

In this case the veteran submitted his original claim for 
service connection for bilateral hearing loss and tinnitus in 
September 2002.  He was granted service connection for 
hearing loss in the left ear by way of a rating decision 
dated in September 2002.  He was denied service connection 
for hearing loss in the right ear and tinnitus by the same 
rating action.

The veteran's SMRs are negative for any indication of any 
type of hearing problem.  The several examination reports 
list the veteran's hearing as 15/15 on a whispered voice 
test.  No audiograms were done during service.  There was no 
complaint of or finding of tinnitus.

The records from Dr. TD document a hearing loss in the right 
ear, as evidence by several audiograms.  The records do not 
reflect an etiology for the veteran's hearing loss.  There is 
no mention of tinnitus in the records.

A review of the other private medical records and VA records 
associated with the claims file is negative for any 
complaints or findings of tinnitus.

The veteran was afforded a VA audiology examination in June 
2002.  He reported his military duties as involving airplane 
engine testing cells.  He also reported that he worked as a 
heavy equipment operator after service.  Audiometric testing 
revealed puretone thresholds of 55, 60, 60, 65, and 65 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  

The average decibel loss was 61.  The veteran had a speech 
recognition score of 22 percent for the right ear.  The 
examiner provided a diagnosis of moderate sensorineural 
hearing loss in the right ear.  The examiner also said that 
the configuration of the hearing loss in the right ear was 
not consistent with noise exposure.  He had a history of 
significant post-service noise exposure based on a review of 
the claims file and provided history.  The examiner opined 
that it was not likely that the hearing loss was the result 
of noise exposure in service.  There was no complaint of 
tinnitus noted.

The veteran was afforded a VA ear, nose and throat (ENT) 
examination in June 2002.  He gave a history of noise 
exposure in service when he was involved in engine testing.  
He also had approximately 24 years of noise exposure as a 
heavy equipment operator.  He reported that he noticed a 
hearing loss, progressively worse in the right ear, compared 
to the left ear, for approximately 10-12 years.  He reported 
having some trouble hearing higher frequency noise initially 
when he got out of the service.  He did not complain of any 
tinnitus or ringing at the time of the examination.  He said 
that his right ear felt "plugged."  The examiner noted the 
results of the June 2002 audiology examination.  

The examiner also noted a review of the records from Dr. TD.  
In regard to hearing loss the examiner stated that it was not 
more likely than not that the veteran's right ear hearing 
loss was related to his military service.  He said that it 
was more likely that it was due to other unknown etiological 
factors.  As to the tinnitus issue, the examiner stated that 
the veteran did not have any symptoms of tinnitus when 
questioned.

The Board notes that the examiner did note a left ear high-
frequency sensorineural hearing loss.  He opined that it was 
more likely than not that the left ear hearing loss was 
exacerbated by continual noise exposure while serving in the 
military.

As noted above the veteran was granted service connection for 
hearing loss in the left ear in September 2002 but was denied 
service connection for hearing loss in the right ear by the 
same rating decision.

The veteran was afforded another VA audiology examination in 
February 2003.  Audiometric testing revealed puretone 
thresholds of 55, 60, 55, 65, and 70 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average decibel loss was 63.  The veteran 
had a speech recognition score of 64 percent for the right 
ear.  There was no complaint of tinnitus noted on the 
examination report.

The veteran was afforded a VA ENT examination in February 
2003.  The same examiner from June 2002 evaluated the 
veteran.  He reported essentially the same history of noise 
exposure in service and after service.  The veteran again 
reported that his right ear felt like it was "plugged" and 
denied several times that he had any ringing, buzzing, 
humming, or noises in his ear.  The examiner reviewed the 
results of the February 2003 audiogram.  He said that there 
was no change in hearing sensitivity from the June 2002 VA 
audiogram.  

The examiner stated that the veteran, when questioned 
repeatedly, did not have symptoms of tinnitus in the right 
ear.  The veteran claimed that he experienced pressure and or 
a plugged feeling with an occasional gurgling sound.  The 
examiner opined that this was more likely than not a 
sensation secondary to the veteran's asymmetrical hearing 
loss which was worse in the right ear than the left ear.  He 
said that this was not true tinnitus.  

In regard to the veteran's right ear hearing loss, the 
examiner stated that the right ear had a greater loss than 
the left ear.  He also stated that, as in his previous 
examination report, the asymmetry was more likely due to 
unknown etiological factors, possibly an ischemic event 
and/or inflammatory/infectious event and not due to military 
noise.  However it was likely, as in the left ear, a portion 
of the sensorineural hearing loss in the right ear in the 
high frequencies was secondary to military noise exposure.  
He said that speculation would state that approximately 50 to 
75 percent of the high frequency hearing loss in the right 
ear was due to noise exposure while in the military.  He also 
said that the low to mid frequency noise [sic] was due to the 
above explained to unknown etiological factors.

An addendum to the ENT examination report was provided in 
April 2003 by different examiner.  The addendum was provided 
in response to the veteran's claim for a compensable 
disability rating for each ear for service-connected 
tinnitus, even though the veteran was not service-connected 
for tinnitus.  The examiner stated that it was difficult to 
support the claim for tinnitus which did not appear to exist 
according to the history and the claims file.  The examiner 
also stated that noise exposure was not likely to be the 
cause of all of the veteran's middle and low-frequency 
hearing loss.  He added that that portion of his loss which 
may be due to noise exposure was more likely to have resulted 
from his 24 years of heavy equipment operation in civilian 
life.

The veteran testified as to his noise exposure in service in 
June 2004.  He said that he was exposed to loud noises as a 
result of testing aircraft engines.  He said that he started 
to develop a ringing in his ears at the time.  

Analysis

Right Hearing Loss

The evidence of record supports a grant of service connection 
for hearing loss in the right ear.  While the veteran's SMRs 
do not show a hearing loss in service, or to a compensable 
level within one year after service, that is not dispositive 
of the issue.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
The veteran's military occupational specialty was that of an 
aircraft mechanic.  Noise exposure as a result of this 
specialty was conceded at the time the veteran was granted 
service connection for hearing loss in the left ear in 
September 2002.  

The VA ENT examiner opined in June 2002 that the veteran's 
profound hearing loss in the right ear was not likely due to 
noise exposure in service but due to some other unknown 
etiological factor(s).  However, in February 2003, the same 
examiner was more precise in his opinion.  He again said that 
a portion of the veteran's right ear hearing loss, involving 
the low and mid frequency hearing loss, was due to some 
unknown etiological factor.  

Most importantly, the examiner said that 50-75 percent of the 
high frequency hearing loss in the right ear was likely 
secondary to military noise exposure.

The Board is also cognizant of the April 2003 ENT addendum 
wherein the examiner said that noise exposure was not likely 
to be the cause of much of this veteran's middle and low 
frequency hearing loss.  (emphasis added).  He also said that 
portion of the hearing loss that may be due to noise 
exposure, was more likely to have resulted from his 24 years 
of heavy equipment operation in civilian life.  He did not 
address the veteran's high frequency hearing loss or comment 
on the February 2003 opinion that related 50-75 percent of 
the high frequency hearing loss to noise exposure in service.

The Board notes that the June 2002 VA audiologist opined that 
the veteran's bilateral hearing loss was not related to 
service, yet service connection was established for the left 
ear based on the ENT examiner's June 2002 opinion.  

When all of the opinions are considered, the evidence is in 
at least relative equipoise as to establishing service 
connection for a portion of the veteran's high frequency 
hearing loss.  The Board finds that the evidentiary, with 
application of all pertinent governing criteria, supports a 
grant of entitlement to service connection for hearing loss 
in the right ear.  

The Board notes that the issue of service connection relates 
simply to the matter of whether a disability is related to 
service, not how much of a disability; that is the subject of 
a downstream element of how to rate a disability.  

Tinnitus

As to the veteran's claim for service connection for 
tinnitus, there is no evidence of a current disability.  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The ENT records from Dr. TD are 
silent as to this issue, as are the other medical treatment 
records associated with the claims file.  

The June 2002 and February 2003 VA examination reports found 
no evidence of tinnitus and the veteran denied having the 
normal symptoms associated with tinnitus.  Therefore, the 
Board concludes that, without any current clinical evidence 
confirming the presence of tinnitus, service connection must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of service connection for sinusitis, the 
appeal is granted to this extent only.

Entitlement to service connection for hearing loss in the 
right ear is granted.

Entitlement to service connection for tinnitus is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the veteran in 
connection with his claim of entitlement to service 
connection for sinusitis compliant with Quartuccio, supra, in 
August 2003.

As noted above, the veteran's claim of entitlement to service 
connection for sinusitis is reopened.  He was afforded a VA 
examination by an ENT specialist in December 2001.  The 
examiner diagnosed the veteran with chronic sinus disease but 
did not further elaborate on the diagnosis.  Further, the 
examiner failed to provide any opinion as to any possible 
relationship to the veteran's diagnosis of chronic sinus 
disease and his military service.

In June 2002 the VA examiner did not address the issue, 
noting that the veteran had been examined in December 2001.  
The same VA examiner addressed the issue in February 2003.  
He noted a history of sinusitis rather than providing a 
current diagnosis of sinusitis.  However, contemporaneous VA 
treatment records show that the veteran was/is receiving 
ongoing treatment for the disorder.  A new examination is 
required in order to fully and fairly evaluate the veteran's 
claim for service connection.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for sinusitis since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  The veteran appears to be 
receiving ongoing VA treatment for his 
sinus problems and such records must be 
obtained regardless of the veteran's 
response.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an ENT 
examination by an examiner who has not 
previously examined him, or in the 
alternative on a fee basis, to ascertain 
the nature, extent of severity, and 
etiology of sinusitis, particularly if 
such disorder is due to service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that 
sinusitis is related to active service, 
or if preexisting service, was aggravated 
thereby?

If not related to service, is it at least 
as likely as not that sinusitis is 
causally related to service-connected 
perforation of the nasal septum either on 
a secondary basis or on the basis of 
aggravation?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for sinusitis on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for sinusitis, and may result in 
a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



